128 F.3d 788
EARTH PLEDGE FOUNDATION, Plaintiff-Appellant,Fundacion Cultural Dominica, Plaintiff,v.CENTRAL INTELLIGENCE AGENCY, Defendant-Appellee.
No. 232, Docket 97-6009.
United States Court of Appeals,Second Circuit.
Argued Oct. 15, 1997.Decided Nov. 5, 1997.

Appeal from a judgment of the United States District Court for the Southern District of New York;  Koeltl, Judge.
Theodore W. Kheel, Battle Fowler LLP, New York City, for Plaintiff-Appellant.
Jeffrey S. Oestericher, Asst. U.S. Atty., New York City (Mary Jo White, U.S. Atty. for the Southern District of New York, Steven M. Haber, Asst. U.S. Atty., New York City, on the brief), for Defendant-Appellee.
Before:  JACOBS and LEVAL, Circuit Judges, and RESTANI, Judge*.
PER CURIAM:


1
We affirm for the reasons set forth in the thorough and thoughtful district court opinion.  See Earth Pledge Foundation v. Central Intelligence Agency, No. 96 Civ. 0257, --- F.Supp. ----, 1996 WL 934024 (S.D.N.Y. Dec. 4, 1996).



*
 Honorable Jane A. Restani, United States Court of International Trade, sitting by designation